People v Burgess (2015 NY Slip Op 00546)





People v Burgess


2015 NY Slip Op 00546


Decided on January 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2012-10320
 (Ind. No. 2603/11)

[*1]The People of the State of New York, respondent,
vJeryed Burgess, appellant.


Seymour W. James, Jr., New York, N.Y. (Jeffrey Dellheim of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove, Sholom J. Twersky, and Arieh Schulman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (DiMango, J.), rendered October 25, 2012, convicting him of criminal possession of a controlled substance in the seventh degree and resisting arrest, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Tomei, J.), of that branch of the defendant's pretrial motion which was to suppress physical evidence.
ORDERED that the judgment is affirmed.
The defendant's waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257; People v Pressley, 116 AD3d 794) and, thus, does not preclude review of his challenge to the Supreme Court's suppression ruling.
However, on the merits, that branch of the defendant's pretrial motion which was to suppress physical evidence was properly denied on the ground that there was probable cause to believe that the vehicle the defendant was driving contained crack cocaine (see People v Yancy, 86 NY2d 239, 245-246; People v Guzman, 23 AD3d 579).
SKELOS, J.P., MILLER, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court